 

PROTEA BIOSCIENCES GROUP, INC.

 

CONVERTIBLE PROMISSORY NOTE ADDENDUM

 



$20,000 Issue Date: November 30, 2012

  

This addendum is to acknowledge the fact that Stephen Turner and Nancy Turner,
by signing below, have agreed to extend the maturity date for the Converible
Promissory Note issued by Protea Biosciences Group, Inc., a Delaware corporation
(the “Company”), for the sum of $20,000 on September 25, 2012 (Issue Date).
Whereas the original maturity was 60 days from the Issue Date, which results in
a Maturity Date of November 24, 2012, this addendum extends the Maturity Date by
90 days to February 22, 2013.

 

All other specifics of the original Convertible Promissory Notes remain as
stated in the original Note.

 



  Name of Holder: /s/ Stephen Turner   /s/ Nancy Turner      
Address:_____________________       ____________________________ 

 



 

